6. Multiannual Financial Framework for 2007-2013 (
Madam President, ladies and gentlemen, this is an important issue and I will be really brief. Article 3 of the existing budgetary agreement makes it necessary to adjust the budgetary framework and political agreements accordingly when dealing with amendments to the Treaty with consequences for the budget. We have held long discussions with the Belgian and Hungarian Presidencies in an attempt to achieve the necessary changes. Unfortunately, despite all their efforts, the Presidencies did not receive a sufficient mandate from the Council.
The present offer from the Council is less than what Parliament already has under the existing interinstitutional agreement. The Treaty of Lisbon was not intended to limit the privileges and decision-making options open to the European Parliament. The fact is that no serious negotiations have taken place. In fact, what the Council is offering actually reduces budgetary flexibility from its current position. For this reason, the Committee on Budgets recommends that you vote against this proposal, rejecting it and moving directly on to the negotiations for the next financial framework.
(Applause)